DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims 
The amendment received on 19 August 2022 has been acknowledged and entered. 
Claims 1, 8, 11, and 14 have been amended.
No new claims have been added.
Claims 1-20 are currently pending.

Terminal Disclaimer
The terminal disclaimer filed on 19 August 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No.  has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/19/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendments and Arguments
Applicant's amendments filed 19 August 2022 with respect to the Objection of claims 4 and 11 have been fully considered and are persuasive. Thus, the Objection of claims 4 and 11 has been withdrawn.
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gebhart (US PG Pub. 20090217263) in view of Sameske (US PG Pub. 20060136913), further in view of Khandekar (US Patent No. 7,577,722) and Belrose et al. (WO 2009/082386 A1).
As per claim 1, Gebhart discloses a method comprising:
receiving a request to build a software appliance, the request comprising a set of software modules to be included in the software appliance (see at least Gebhart, 0028, For example, a user at user interface 107 may select one or more solutions available from virtual appliance factory 180. The solution may be applications …);
determining, by a processor, a Gebhart, 0018. The virtual appliance is self-contained as … required operating system resources are encapsulated within the virtual appliance. See also Fig. 2 for depiction that OS 218 is contained within virtual appliance 282), 
configuring the software appliance in view of the request, wherein the software appliance comprises the set of software modules and the Gebhart, 0032, To generate the virtual appliance, virtual appliance factory 180 may configure the retrieved solutions. … 180 may also use metadata to configure the retrieved solutions … including … initial state of the solutions (e.g., … operating system 218 …));

instantiating the software appliance on the one or more sets of virtual machines (see at least Gebhart, 0030, provide the virtual appliance … to enable execution of the virtual machine) 

Gebhart, does not explicitly disclose the following:
the requirement is a minimum requirement;
wherein the minimum amount of the operating system provides a set of reduced features and components required to provide an application space for the set of software modules;
creating the one or more sets of virtual machines using a set of resource servers hosted in the cloud computing environment to support the software appliance, wherein the one or more sets of virtual machines run on the set of resources servers in a multi-tenant cloud arrangement; and
instantiating the software application using the minimum amount of operating system

However, Sameske teaches that when specifying an requirement for a virtual machine, 
the requirement is a minimum requirement (see at least Sameske, Fig. 2, where resource request table includes minimum resources 63 and optimum resources 64. See also 0054, when the guest operating system 30 starts up … a data set 60 including  … information about the minimum system requirement 63 …);
wherein the minimum amount of the operating system provides a set of reduced features and components required to provide an application space for the set of software modules (see at least Sameske, Fig. 5 (after Fig. 4), table 2, where minimal requirement 63 has one CPU and 1 disk, which would limit the features to be less than optimal requirement 64 that has 4 CPUs and 3 disks);
instantiating the software application using the minimum amount of operating system (see at least Sameske 0054, If at least the requested minimum system requirements 63 of the specific guest operating system 30 can be provided (level IV B), the virtual machine 10 generates a virtual hardware that fulfills at least the minimum system requirements 63 of the guest operating system 30. See also Fig. 3, noting that VB specifically states providing “minimum hardware resources” while VC provides “up to the optimum”.)

Therefore, it would have been obvious for one ordinary skilled in the art before the invention of present claims to combine Sameske’s requirement being a minimal and an optimal requirement that is used to implement resource allocation where minimal resources are provided when system has sufficient resources beyond requested minimum with Gebhart’s  virtual application factory for the purpose of efficiently allocating resources without manual intervention (Sameske: 0011).
Gebhart/Sameske strongly suggest that the virtual machines running virtual applications are using a set of resource servers hosted in the cloud computing environment to support the software appliance, wherein the one or more sets of virtual machines run on the set of resources servers in a multi-tenant cloud arrangement because Gebhart discloses using virtualization can reduce the required number of physical server from 50 to 25 (0004) and Sameske clearly shows a single hardware is divided by multiple VM (Fig. 1 showing guest OS  31-37 residing in single physical hardware 20).  Nevertheless, it’s not explicitly disclosed that their application are provided to user via cloud. In any case, Khandekar teaches using cloud to provide web services to customers (see at least Fig. 2, Host 1000 includes multiple virtual machine VMx and VMy, and provision server 800 is connected to user 900 via network 700. See also 9:65-10:5 and 10:27-35 for detail).
Therefore, it would have been obvious for one ordinary skilled in the art before the invention of present claims to combine using cloud services of Khandekar to virtual application provision of Gebhart/Sameske to arrive at the claimed cloud computing environment to support the software appliance, wherein the one or more sets of virtual machines run on the set of resources servers in a multi-tenant cloud arrangement for the purpose of increasing flexibility for users (Khandekar: 4:5-10)
 	Gebhart/Sameske/Khandekar does not explicitly disclose the one or more sets of virtual machines run on multiple partitions on the set of resources servers in a multi-tenant cloud arrangement.
However, Belrose et al. discloses, Figure 9 shows an arrangement of virtual entities on a server, for use in an embodiment. A hierarchy of virtual entities is shown. At an operating system level there are many virtual machines VM. Some are hosted on other VMs. Some are hosted on virtual partitions VPARs 610 representing a reconfigurable partition of a hardware processing entity, for example by time sharing or by parallel processing circuitry. A number of these may be hosted by a hard partitioned entity nPAR 620 representing for example a circuit board mounting a number of the hardware processing entities. Multiple nPARs make up a physical computer 630 which is typically coupled to a network by network interface 650, and coupled to storage such as via a storage area network SAN interface 640 (page 37, lines 5-15; See FIG. 9).  
Therefore, it would have been obvious for one ordinary skilled in the art before the invention of present claims to combine using multiple partitions of Belrose to virtual application provision of Gebhart/Sameske and cloud services of Khandekar to arrive at the claimed cloud computing environment to support the software appliance, wherein the one or more sets of virtual machines run on multiple partitions of the set of resources servers in a multi-tenant cloud arrangement for the purpose of serving multiple tenants and isolate their data. 

As per claim 2, Gebhart/Sameske/Khandekar and Belrose discloses the method of claim 1. Gebhart further discloses wherein the set of the software modules comprises at least one of the operating system and an application (see at least Fig. 2, Gebhart’s virtual appliance includes OS 218 and application 212).

As per claim 3, Gebhart/Sameske/Khandekar and Belrose discloses the method of claim 1. Gebhart further discloses wherein receiving the request comprises receiving configuration information for the software appliance (see at least Gebhart, 0023, Metadata may describe how to configure the solutions selected for the virtual appliance … Furthermore, the metadata may include information provided by a user).

As per claim 4, Gebhart/Sameske/Khandekar and Belrose discloses the method of claim 1. Gebhart further discloses wherein the set of resource servers to deliver resources to instantiate the software appliance (Gebhart, 0004-0007, Virtualization technology, including … provisioning of virtual machines; and moving virtual machines from one physical machine to another). 
Please note that the claim language appears to missing a verb. Applicant may consider amending the limitation to insert “is further configured” in front of “to deliver resources”. Similar amendment may be applicable for claims 11 and 17 as well.

As per claim 5, Gebhart/Sameske/Khandekar and Belrose discloses the method of claim 1. Gebhart further discloses, further comprising:
determining a charge associated with building the software appliance, wherein the charge is determined in view of at least one of a charge for the set of software modules or a charge for instantiation of the software appliance (see at least Gebhardt, 0020, the virtual appliance factory described herein may accept payment for a virtual appliance).

As per claim 6, Gebhart/Sameske/Khandekar and Belrose discloses the method of claim 5. Gebhart further discloses wherein the charge for instantiation of the software appliance is in view of at least one of a time period during which the software appliance is instantiated, a duration for which the software appliance is instantiated, or a resource usage of the software appliance (see at least Gebhart, 0020, 0023, noting that payment to be accepted is associated with building and generating the virtual appliance for a set of software modules involved. Therefore, charge is in view of resource usage).

As per claim 7 Gebhart/Sameske/Khandekar and Belrose discloses the method of claim 1. Gebhart does not explicitly disclose wherein configuring the software appliance comprises embedding a management identifier into the software appliance.
Gebhart, however, discloses that virtual appliance includes OS (see Fig. 2).
Khandekar teaches that provision of VM includes a step of embedding a management identifier into the OS (8: 57-63, “Staging” is the step of … stripping off its identity (Security ID in Microsoft Windows …) …. So that next time it is booted, it runs a tool to assign … a new SID. See also 10:27-30, provision server then takes this user input and … select the most appropriate VM from a library 830 of staged VM).
Therefore, it would have been obvious before the date of invention for one ordinary skilled in the art to combine Khandekar’s embedding of an SID into OS with Gebhart’s virtual appliance that contains an OS and Belrose’s partitions to arrive at the claimed invention for the purpose of conforming to software requirement (Khandekar’s: 3:14-17).

Claims 8-20 contain limitations substantially similar to claims 1-7 and are rejected under similar rationales set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDA A. NELSON whose telephone number is (571)272-7076. The examiner can normally be reached Monday-Friday, 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Please address mail to be delivered by the United States Postal Service (USPS) as follows: 
Commissioner of Patents and Trademarks
Washington, D.C. 20231

Or faxed to: (571) 273-7076 [Informal/Draft Communications, labeled
"PROPOSED" or "DRAFT"]
 	Hand delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314

/F.A.N/Examiner, Art Unit 3628                                                                                                                                                                                                        
/SHANNON S CAMPBELL/            Supervisory Patent Examiner, Art Unit 3628